COURT OF APPEALS

EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS 7
` §
CITY OF EL PASO, _ § No. 08-»17»00200~€\/
Appellant, § Appeal from the
v. § 384“‘ District Court
MAX GROSSMAN, § of El `Paso C'ounty, Texas
Appellee. d § (TC# 2017-DCV2`528)
- §
ORDER ()F RECUSAL

l On October 23, 2017, the Court disclosed to the parties in the above-styled and numbered
cause that a court employee had violated Canon 3(B)(6) and (10) of the Code of Judicial Conduct,
as well as-the Court’s policy manual, by manifesting bias or prejudice against one of the parties in
a pending case. The Court did not have prior knowledge of the employee’s actions and did not
knowingly permit the employee to engage in the conduct, but we offered to recuse upon request
because the employee’s conduct could diminish the parties’ confidence in the Court’s ability to
decide the case impartially ln response, the City of El Paso filed a motion to recuse. The motion
to recuse is granted The Court will forward a copy of this order of recusal to the Texas Supreme
Court for reassignment or transfer of the case to another court of appeals

ir rs so oRDERED this 25“‘ day of october, 2017.

ZZ'W&ML//jz_uu _.

ANN CRAWFoRD/MCCLURE, chief;rusace

 

Before McClure_, C.J., Rodriguez and Palafox, JJ.